7 So.3d 638 (2009)
Coy W. BELLAMY, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-2766.
District Court of Appeal of Florida, First District.
April 20, 2009.
Coy W. Bellamy, Pro Se.
Bill McCollum, Attorney General, and Marcus O. Graper, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Coy Bellamy appeals the denial of his petition for writ of mandamus. Bellamy contends that the trial court should have issued an alternative writ of mandamus requiring the Department of Corrections to show cause why the writ should not be issued. We agree and reverse with instructions to the trial court to issue an order to show cause.
Bellamy alleged that his legal documents were lost or misplaced by the Department and that he was not given the opportunity to verify that all of his inventoried property was returned to him before signing a receipt for his items. Because Bellamy's petition for writ of mandamus was facially sufficient, the decision of the trial court is reversed with instructions to issue an alternative writ of mandamus requiring the Department to show cause why the writ should not be issued.
Reversed.
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.